TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00345-CV



                                      T. R. G., Appellant

                                               v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-19-008354, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant T.R.G. (Mother) appeals from the district court’s order, following a

bench trial, terminating her parental rights to her daughter A.M., born February 4, 2015

(Daughter 1), son J.L., born January 31, 2016 (Son), and daughter T.J., born November 14, 2019

(Daughter 2).     Counsel for Mother has filed a brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967). We will affirm the district court’s termination decree.

                The case began in November 2019, after a referral was made to the Texas

Department of Family and Protective Services (the Department) based on Daughter 2’s

meconium drug screen returning positive for cocaine and marijuana. James Pickett, the intake

supervisor for the case, testified that when the Department first met with Mother, she

acknowledged using marijuana “on occasion” during her pregnancy but “adamantly denied using

cocaine.” However, Mother admitted that she had “gone to a few parties during her pregnancy,”
and she might have “touched it at some point.” Mother also acknowledged using ecstasy the

night before she first met with the Department. Based on the results of drug tests that Mother

took at the beginning of the case, the Department suspected that Mother also used

methamphetamine.      Mother denied using methamphetamine and claimed that if she tested

positive for that drug, it was because she had sex with a methamphetamine user.

               The Department additionally had concerns regarding domestic violence between

Mother and the children’s father (Father). 1 Terry Cook, Mother’s therapist during the case,

testified that Mother told him that there had been “a lot of domestic violence” in their

relationship and that “[e]very time [Father] would get a little intoxicated he would physically

abuse her.” There was evidence presented that the two older children, prior to removal, might

have observed this violence, and multiple witnesses testified that the children exhibited

aggressive behavior when they were first removed from Mother’s care.

               The domestic violence continued during the case. Officer Christopher Gutierrez

of the Austin Police Department testified that in December 2020, he responded to a 911 call

reporting a disturbance involving Mother and Father near the apartment complex where they

were living at the time. When Officer Gutierrez arrived at the scene, he observed that Mother

was crying and bleeding from her nose and “had some abrasions to her elbows and knees.” After

interviewing both Mother and Father, Gutierrez arrested Father for assault-family violence.

Additionally, at the beginning of the case, Mother had a boyfriend who she acknowledged had

assaulted her “once or twice.”       There was conflicting evidence as to whether Mother’s

relationship with this man had ended by the time of trial.


       1   Father’s parental rights to the children were also terminated in the proceedings below,
but he is not a party to this appeal.
                                                 2
               To obtain the return of the children, Mother had been ordered to complete various

services, including submitting to drug tests when requested by the Department, completing a

substance-abuse evaluation, participating in psychological and psychiatric evaluations,

completing nurturing-parent classes, engaging in individual therapy, participating in intensive

outpatient treatment for substance abuse, and taking domestic-violence classes. Department

caseworker Ariel Pierce testified that Mother had completed the psychological and psychiatric

evaluations, attended the parenting classes, did her substance-abuse evaluation, went to some

individual therapy sessions and two of three domestic-violence classes. However, Mother did

not successfully complete her intensive outpatient treatment program, tested positive for illegal

drugs in March and April 2020, and failed to take any drug tests after that, missing 45 requested

drug tests during the case.

               Pierce testified that the children had been placed in a foster home and that the

Department’s plan for the children was adoption by the foster placement. The foster mother

testified that she wanted to adopt the children and described in detail the steps she had taken to

address the older children’s behavioral problems. The older children’s therapist testified that

their aggressive behavior had improved considerably since being placed with the foster family.

               Sierra Moore, the CASA volunteer assigned to the case, testified that when she

visited the children in their current placement, she observed them to be “safe and happy,” “very

active,” and “content where they were.” Moore also testified that the children were bonded with

each other in their current placement, that the placement was a “really great fit” for the children,

and that the placement provided the children with stability and was able to meet their physical

and emotional needs.



                                                 3
               At the conclusion of trial, the district court found that termination of Mother’s

parental rights was in the best interest of the children and that Mother had: (1) engaged in

conduct or knowingly placed the children with persons who engaged in conduct which

endangered the physical or emotional well-being of the children; and (2) failed to comply with

the provisions of a court order that specifically established the actions necessary to obtain the

return of the children who had been in the conservatorship of the Department for not less than

nine months as a result of the children’s removal from the parent under Chapter 262 for the

abuse or neglect of the child.       See Tex. Fam. Code § 161.001(b)(1)(E), (O), (2).       This

appeal followed.

               Court-appointed counsel has filed an Anders brief concluding that the appeal is

frivolous and without merit. See 386 U.S. at 744; In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex.

2016) (per curiam) (approving use of Anders procedure in appeals from termination of parental

rights because it “strikes an important balance between the defendant’s constitutional right to

counsel on appeal and counsel’s obligation not to prosecute frivolous appeals” (citations

omitted)). The brief meets the requirements of Anders by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds to be advanced on appeal. See

386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-

47 (Tex. App.—Austin 2005, pet. denied). Counsel has certified to this Court that she has

provided her client with a copy of the Anders brief and informed her of her right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed.

               Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S. 75, 80

(1988); Taylor, 160 S.W.3d at 647. After reviewing the entire record and the Anders brief

                                                  4
submitted on Mother’s behalf, we have found nothing in the record that might arguably support

an appeal. Our review included the district court’s endangerment finding, see Tex. Fam. Code

§ 161.001(b)(1)(E), and we have found no issues that could be raised on appeal with respect to

that finding, see In re N.G., 577 S.W.3d 230, 237 (Tex. 2019). We agree with counsel that the

appeal is frivolous. Accordingly, we affirm the district court’s termination decree.




                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: October 27, 2021




                                                5